Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 1 of 13 Page ID #:247



   1                                 UNITED STATES DISTRICT COURT
   2                                CENTRAL DISTRICT OF CALIFORNIA
   3   ROSARIO RODRIGUEZ, an individual
                                                         Case No. 2:20-CV-08536-MWF-KS
   4                  Plaintiff,
   5                 v.
       FOOT LOCKER CORPORATE SERVICES,                   [PROPOSED] STIPULATED PROTECTIVE
   6   INC., erroneously sued as FOOT LOCKER             ORDER
       RETAIL, INC.; and DOES 1-10, inclusive,
   7
                      Defendants.
   8

   9

  10

  11   1.     A. PURPOSES AND LIMITATIONS

  12          Discovery in this action is likely to involve production of confidential, proprietary, or

  13    private information for which special protection from public disclosure and from use for any

  14    purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

  15    stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties

  16    acknowledge that this Order does not confer blanket protections on all disclosures or responses

  17    to discovery and that the protection it affords from public disclosure and use extends only to the

  18    limited information or items that are entitled to confidential treatment under the applicable legal

  19    principles. The parties further acknowledge, as set forth in Section 12.3, below, that this

  20    Stipulated Protective Order does not entitle them to file confidential information under seal;

  21    Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will

  22    be applied when a party seeks permission from the Court to file material under seal.

  23          B. GOOD CAUSE STATEMENT

  24          This action is likely to involve trade secrets, customer and pricing lists and other valuable

  25   research, development, commercial, financial, technical and/or proprietary information for which

  26   special protection from public disclosure and from use for any purpose other than prosecution of

  27   this action is warranted. Such confidential and proprietary materials and information consist of,

  28   among other things, confidential business or financial information, information regarding
Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 2 of 13 Page ID #:248



   1   confidential business practices, or other confidential research, development, or commercial
   2   information (including information implicating privacy rights of third parties), information
   3   otherwise generally unavailable to the public, or which may be privileged or otherwise protected
   4   from disclosure under state or federal statutes, court rules, case decisions, or common law.
   5   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of disputes
   6   over confidentiality of discovery materials, to adequately protect information the parties are
   7   entitled to keep confidential, to ensure that the parties are permitted reasonable necessary uses of
   8   such material in preparation for and in the conduct of trial, to address their handling at the end of
   9   the litigation, and serve the ends of justice, a protective order for such information is justified in
  10   this matter. It is the intent of the parties that information will not be designated as confidential for
  11   tactical reasons and that nothing be so designated without a good faith belief that it has been
  12   maintained in a confidential, non-public manner, and there is good cause why it should not be
  13   part of the public record of this case.
  14   2.        DEFINITIONS
  15             2.1    Action: the above-captioned action that is the subject of this litigation.
  16             2.2    Challenging Party: a Party or Non-Party that challenges the designation of
  17   information or items under this Order.
  18             2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it is
  19   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
  20   of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
  21             2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their support
  22   staff).
  23             2.5.   Designating Party: a Party or Non-Party that designates information or items that
  24   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
  25             2.6.   Disclosure or Discovery Material: all items or information, regardless of the
  26   medium or manner in which it is generated, stored, or maintained (including, among other things,
  27   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
  28   responses to discovery in this matter.


                                                          -2-
Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 3 of 13 Page ID #:249



   1          2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to
   2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
   3   consultant in this Action.
   4          2.8     “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES ONLY”: sensitive
   5   CONFIDENTIAL information or things, the disclosure of which to another Party or Non-Party
   6   would create a substantial risk of serious harm that could not be avoided by less restrictive means.
   7          2.9     House Counsel: attorneys who are employees of a party to this Action. House
   8   Counsel does not include Outside Counsel of Record or any other outside counsel.
   9          2.10    Non-Party: any natural person, partnership, corporation, association, or other legal
  10   entity not named as a Party to this action.
  11          2.11    Outside Counsel of Record: attorneys who are not employees of a party to this
  12   Action but are retained to represent or advise a party to this Action and have appeared in this
  13   Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
  14   that party, and includes support staff.
  15          2.12    Party: any party to this Action, including all of its officers, directors, employees,
  16   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
  17          2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
  18   Material in this Action.
  19          2.14    Professional Vendors: persons or entities that provide litigation support services
  20   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
  21   organizing, storing, or retrieving data in any form or medium) and their employees and
  22   subcontractors.
  23          2.15    Protected Material: any Disclosure or Discovery Material that is designated as
  24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES ONLY.”
  25          2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a
  26   Producing Party.
  27   3.     SCOPE
  28          The protections conferred by this Stipulation and Order cover not only Protected Material


                                                        -3-
Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 4 of 13 Page ID #:250



   1   (as defined above), but also (1) any information copied or extracted from Protected Material;
   2   (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
   3   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
   4          Any use of Protected Material at trial shall be governed by the orders of the trial judge.
   5   This Order does not govern the use of Protected Material at trial.
   6   4.     DURATION
   7          Even after final disposition of this litigation, the confidentiality obligations imposed by
   8   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
   9   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
  10   claims and defenses in this Action, with or without prejudice; and (2) final judgment herein after
  11   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
  12   Action, including the time limits for filing any motions or applications for extension of time
  13   pursuant to applicable law.
  14   5.     DESIGNATING PROTECTED MATERIAL
  15          5.1     Exercise of Restraint and Care in Designating Material for Protection.
  16   Each Party or Non-Party that designates information or items for protection under this Order must
  17   take care to limit any such designation to specific material that qualifies under the appropriate
  18   standards. The Parties acknowledge and agree that, in light of the volume of documents, it would
  19   be unduly burdensome and disproportionate to the needs of the case to mark as confidential prior
  20   to production only those parts of material, documents, items, or oral or written communications
  21   that warrant protection. However, if a Party seeks to file or present any such materials to the
  22   court, the Designating Party will designate for protection, within seven (7) days of receipt of
  23   notice of intent by the other Party to file, only those parts of material, documents, items, or oral or
  24   written communications that qualify so that other portions of the material, documents, items, or
  25   communications for which protection is not warranted are not swept unjustifiably within the
  26   ambit of this Order.
  27          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
  28   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to


                                                         -4-
Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 5 of 13 Page ID #:251



   1   unnecessarily encumber the case development process or to impose unnecessary expenses and
   2   burdens on other parties) may expose the Designating Party to sanctions.
   3          If it comes to a Designating Party’s attention that information or items that it designated
   4   for protection do not qualify for protection, that Designating Party must promptly notify all other
   5   Parties that it is withdrawing the inapplicable designation.
   6          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
   7   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
   8   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
   9   designated before the material is disclosed or produced.
  10          Designation in conformity with this Order requires:
  11                  (a)     for information in documentary form (e.g., paper or electronic documents,
  12   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
  13   Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
  14   ATTORNEY’S EYES ONLY” (hereinafter “CONFIDENTIAL or HIGHLY CONFIDENTIAL
  15   legend”), to each page that contains protected material. If only a portion or portions of the
  16   material on a page qualifies for protection, the Producing Party also must clearly identify the
  17   protected portion(s) (e.g., by making appropriate markings in the margins).
  18          A Party or Non-Party that makes original documents available for inspection need not
  19   designate them for protection until after the inspecting Party has indicated which documents it
  20   would like copied and produced. During the inspection and before the designation, all of the
  21   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
  22   Party has identified the documents it wants copied and produced, the Producing Party must
  23   determine which documents, or portions thereof, qualify for protection under this Order. Then,
  24   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL
  25   or HIGHLY CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  26   portion or portions of the material on a page qualifies for protection, the Producing Party also
  27   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
  28   margins).


                                                         -5-
Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 6 of 13 Page ID #:252



   1                   (b)     for testimony given in depositions, that the Designating Party shall either
   2   (i) identify the Disclosure or Discovery Material on the record, before the close of the deposition
   3   all protected testimony; or (ii) identify the Disclosure or Discovery Material in writing within
   4   thirty (30) days after receipt of the deposition transcript.
   5                   (c)     for information produced in some form other than documentary and for any
   6   other tangible items, that the Producing Party affix in a prominent place on the exterior of the
   7   container or containers in which the information is stored the legend “CONFIDENTIAL” or
   8   “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES ONLY.” If only a portion or portions of
   9   the information warrants protection, the Producing Party, to the extent practicable, shall identify
  10   the protected portion(s).
  11           5.3     Inadvertent Failure to Designate. If timely corrected, an inadvertent failure to
  12   designate qualified information or items does not, standing alone, waive the Designating Party’s
  13   right to secure protection under this Order for such material. Upon timely correction of a
  14   designation, the Receiving Party must make reasonable efforts to assure that the material is
  15   treated in accordance with the provisions of this Order.
  16   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  17           6.1     Timing of Challenges. Any party or Non-Party may challenge a designation of
  18   confidentiality at any time that is consistent with the Court’s Scheduling Order.
  19           6.2.    Meet and Confer. The Challenging Party shall initiate the dispute resolution
  20   process under Local Rule 37.1 et seq.
  21           6.3     The burden of persuasion in any such challenge proceeding shall be on the
  22   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass
  23   or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party
  24   to sanctions. Unless the Designating Party has waived or withdrawn the confidentiality
  25   designation, all parties shall continue to afford the material in question the level of protection to
  26   which it is entitled under the Producing Party’s designation until the Court rules on the challenge.
  27   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
  28           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed


                                                          -6-
Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 7 of 13 Page ID #:253



   1   or produced by another Party or by a Non-Party in connection with this Action only for
   2   prosecuting, defending, or attempting to settle this Action. Such Protected Material may be
   3   disclosed only to the categories of persons and under the conditions described in this Order.
   4   When the Action has been terminated, a Receiving Party must comply with the provisions of
   5   Section 13 below (FINAL DISPOSITION).
   6          Protected Material must be stored and maintained by a Receiving Party at a location and
   7   in a secure manner that ensures that access is limited to the persons authorized under this Order.
   8          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
   9   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may
  10   disclose any information or item designated “CONFIDENTIAL” only to:
  11          (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well as
  12   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
  13   information for this Action;
  14          (b)     the officers, directors, and employees (including House Counsel) of the Receiving
  15   Party to whom disclosure is reasonably necessary for this Action;
  16          (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is
  17   reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement
  18   to Be Bound” (Exhibit A);
  19          (d)     the Court and its personnel;
  20          (e)     court reporters and their staff;
  21          (f)     professional jury or trial consultants, mock jurors, and Professional Vendors to
  22   whom disclosure is reasonably necessary for this Action and who have signed the
  23   “Acknowledgment and Agreement to be Bound” attached as Exhibit A hereto;
  24          (g)     the author or recipient of a document containing the information or a custodian or
  25   other person who otherwise possessed or knew the information, or who previously had access to
  26   the information;
  27          (h)     during their depositions, witnesses, and attorneys for witnesses, in the Action to
  28   whom disclosure is reasonably necessary provided: (1) the deposing party requests that the


                                                         -7-
Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 8 of 13 Page ID #:254



   1   witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
   2   confidential information unless they sign the “Acknowledgment and Agreement to Be Bound,”
   3   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of transcribed
   4   deposition testimony or exhibits to depositions that reveal Protected Material may be separately
   5   bound by the court reporter and may not be disclosed to anyone except as permitted under this
   6   Stipulated Protective Order; and
   7          (i)     any mediator or settlement officer, and their supporting personnel, mutually agreed
   8   upon by any of the parties engaged in settlement discussions.
   9          7.3     Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES ONLY”
  10   Information or Items: Unless otherwise ordered by the Court or permitted in writing by the
  11   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
  12   CONFIDENTIAL—ATTORNEY’S EYES ONLY” only to:
  13          (a)     any person who appears on the face of the Designated Material marked “HIGHLY
  14   CONFIDENTIAL—ATTORNEY’S EYES ONLY” as an author, addresses, or recipient thereof;
  15          (b)     the Receiving Party’s Outside Counsel of Record in this Action, as well as
  16   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
  17   information for this Action;
  18          (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is
  19   reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement
  20   to Be Bound” (Exhibit A);
  21          (d)     the Court and its personnel; and
  22          (e)     court reporters and their staff.
  23          8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  24   OTHER LITIGATION
  25          If a Party is served with a subpoena or a court order issued in other litigation that compels
  26   disclosure of any information or items designated in this Action as “CONFIDENTIAL” or
  27   “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES ONLY,” that Party must:
  28


                                                         -8-
Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 9 of 13 Page ID #:255



   1          (a)     promptly notify in writing the Designating Party. Such notification shall include a
   2   copy of the subpoena or court order;
   3          (b)     promptly notify in writing the party who caused the subpoena or order to issue in
   4   the other litigation that some or all of the material covered by the subpoena or order is subject to
   5   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
   6   and
   7          (c)     cooperate with respect to all reasonable procedures sought to be pursued by the
   8   Designating Party whose Protected Material may be affected.
   9          If the Designating Party timely seeks a protective order, the Party served with the
  10   subpoena or court order shall not produce any information designated in this action as
  11   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES ONLY” before a
  12   determination by the Court from which the subpoena or order issued, unless the Party has
  13   obtained the Designating Party’s permission. The Designating Party shall bear the burden and
  14   expense of seeking protection in that court of its confidential material and nothing in these
  15   provisions should be construed as authorizing or encouraging a Receiving Party in this Action to
  16   disobey a lawful directive from another court.
  17   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
  18   LITIGATION
  19          (a)     The terms of this Order are applicable to information produced by a Non-Party in
  20   this Action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
  21   ATTORNEY’S EYES ONLY.” Such information produced by Non-Parties in connection with
  22   this litigation is protected by the remedies and relief provided by this Order. Nothing in these
  23   provisions should be construed as prohibiting a Non-Party from seeking additional protections.
  24          (b)     In the event that a Party is required, by a valid discovery request, to produce a
  25   Non-Party’s confidential information in its possession, and the Party is subject to an agreement
  26   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
  27                  (1)     promptly notify in writing the Requesting Party and the Non-Party that
  28   some or all of the information requested is subject to a confidentiality agreement with a Non-


                                                         -9-
Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 10 of 13 Page ID #:256



    1   Party;
    2                   (2)     promptly provide the Non-Party with a copy of the Stipulated Protective
    3   Order in this Action, the relevant discovery request(s), and a reasonably specific description of
    4   the information requested; and
    5                   (3)     make the information requested available for inspection by the Non-Party,
    6   if requested.
    7            (c)    If the Non-Party fails to seek a protective order from this court within 14 days of
    8   receiving the notice and accompanying information, the Receiving Party may produce the Non-
    9   Party’s confidential information responsive to the discovery request. If the Non-Party timely
   10   seeks a protective order, the Receiving Party shall not produce any information in its possession
   11   or control that is subject to the confidentiality agreement with the Non-Party before a
   12   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
   13   burden and expense of seeking protection in this court of its Protected Material.
   14   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   15            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
   16   Material to any person or in any circumstance not authorized under this Stipulated Protective
   17   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
   18   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
   19   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
   20   made of all the terms of this Order, and (d) request such person or persons to execute the
   21   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit A.
   22            11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   23   PROTECTED MATERIAL
   24            When a Producing Party gives notice to Receiving Parties that certain inadvertently
   25   produced material is subject to a claim of privilege or other protection, the obligations of the
   26   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). Any
   27   inadvertent disclosure of material subject to a claim of privilege or other protection shall not
   28   operate as a waiver of that privilege or protection in accordance with Federal Rule of Evidence


                                                          - 10 -
Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 11 of 13 Page ID #:257



    1   502(b). This provision is not intended to modify whatever procedure may be established in an e-
    2   discovery order that provides for production without prior privilege review.
    3   12.    MISCELLANEOUS
    4          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
    5   seek its modification by the Court in the future.
    6          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
    7   Order, no Party waives any right it otherwise would have to object to disclosing or producing any
    8   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
    9   no Party waives any right to object on any ground to use in evidence of any of the material
   10   covered by this Protective Order.
   11          12.3    Filing Protected Material. A Party that seeks to file under seal any Protected
   12   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under
   13   seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If
   14   a Party's request to file Protected Material under seal is denied by the court, then the Receiving
   15   Party may file the information in the public record unless otherwise instructed by the court.
   16   13.    FINAL DISPOSITION
   17          After the final disposition of this Action, as defined in paragraph 4, within sixty (60) days
   18   of a written request by the Designating Party, each Receiving Party must return all Protected
   19   Material to the Producing Party or destroy such material. As used in this subdivision, “all
   20   Protected Material” includes all copies, abstracts, compilations, summaries, and any other format
   21   reproducing or capturing any of the Protected Material. Whether the Protected Material is
   22   returned or destroyed, the Receiving Party must submit a written certification to the Producing
   23   Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that
   24   (1) identifies (by category, where appropriate) all the Protected Material that was returned or
   25   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,
   26   compilations, summaries or any other format reproducing or capturing any of the Protected
   27   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
   28   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,


                                                            - 11 -
Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 12 of 13 Page ID #:258



    1   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
    2   consultant and expert work product, even if such materials contain Protected Material. Any such
    3   archival copies that contain or constitute Protected Material remain subject to this Protective
    4   Order as set forth in Section 4 (DURATION).
    5

    6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    7

    8   Dated: September 20, 2021                     /s/ Azar Mouzari
                                                      Attorney(s) for Plaintiff(s)
    9

   10   Dated: September 20, 2021                     /s/ Zoë K. Willhelm
                                                      Attorney(s) for Defendant(s)
   11

   12
        Pursuant to Local Rule 5-4.3.4, all other signatories listed, and on whose behalf the filing is
   13   submitted, concur in the filing’s content and have authorized the filing.

   14                                                  /s/ Zoë K. Willhelm
   15
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   16

   17   Dated: September 21, 2021
                                                      HONORABLE KAREN L. STEVENSON
   18                                                 United States Magistrate Judge
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                         - 12 -
Case 2:20-cv-08536-MWF-KS Document 27 Filed 09/21/21 Page 13 of 13 Page ID #:259



    1                                   EXHIBIT A
                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    2

    3
        I,                                      [print or type full name], of
    4
        [print or type full address], declare under penalty of perjury that I have read in its entirety and
    5
        understand the Stipulated Protective Order that was issued by the United States District Court for
    6

    7   the Central District of California on [DATE] in the case of Rodriguez v. Foot Locker Corporate

    8   Services, Inc., No. 2:20-CV-08536-MWF-KS. I agree to comply with and to be bound by all the

    9   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
   10
        comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
   11
        promise that I will not disclose in any manner any information or item that is subject to this
   12
        Stipulated Protective Order to any person or entity except in strict compliance with the provisions
   13
        of this Order.
   14

   15   I further agree to submit to the jurisdiction of the United States District Court for the Central

   16   District of California for the purpose of enforcing the terms of this Stipulated Protective Order,
   17   even if such enforcement proceedings occur after termination of this action. I hereby appoint
   18
                                        [print or type full name] of                                   [print
   19
        or type full address and telephone number] as my California agent for service of process in
   20
        connection with this action or any proceedings related to enforcement of this Stipulated Protective
   21

   22   Order.

   23   Date:

   24   City and State where sworn and signed:
   25   Printed Name:
   26
        Signature:
   27

   28


                                                          - 13 -
